Case 8:21-cv-00225-VBF-MRW Document 33 Filed 08/05/21 Page 1 of 4 Page ID #:2102



 1
 2
 3                                                             -6
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. SA CV 21-00225 VBF
13   SALEH ALI,                              (MRW)
14                     Petitioner,           ORDER DISMISSING HABEAS
                  v.                         ACTION WITHOUT PREJUDICE
15
16   ROBERT BURTON, Warden,
17                     Respondent.
18
19
           The Court dismisses this habeas action without prejudice for failure
20
     to exhaust claims in state court proceedings. 28 U.S.C. § 2254(b)(1)(A).
21
                                         ***
22
           1.    This is a habeas corpus action involving a state prisoner.
23
     Petitioner Ali was convicted of several charges related to the possession of
24
     explosive devices. He is currently serving a prison term of over 19 years.
25
     (Docket # 1 at 2.)
26
           2.    On direct appeal, Petitioner challenged the sufficiency of the
27
     evidence underlying two of his many count of conviction (counts one and
28
Case 8:21-cv-00225-VBF-MRW Document 33 Filed 08/05/21 Page 2 of 4 Page ID #:2103



 1   two in the trial court action). The state appellate court affirmed those
 2   convictions. The state supreme court denied review. (Docket # 22-14.)
 3   Petitioner pursued no other appellate or habeas review in the state court
 4   system. (Docket # 21-1 at 2.)
 5         3.    This federal action followed under 28 U.S.C. § 2254.
 6   Petitioner’s pro se petition sought federal review of numerous claims
 7   (sufficiency of evidence regarding trial court counts one through four, and a
 8   double jeopardy claim). (Docket # 1 at 14.) The first claim in the petition
 9   appears to assert the same sufficiency-of-evidence argument from
10   Petitioner’s direct appeal in state court. None of the other claims in the
11   federal action appear to have been presented to the state appellate or
12   supreme court.
13         4.    Magistrate Judge Wilner screened the petition as required
14   under the Habeas Rules. (Docket # 4.) The screening order noted that
15   some of Petitioner’s claims appeared to be unexhausted.
16         5.    Petitioner submitted several supplemental statements
17   regarding this action. (Docket # 5, 7, 11-15.) Judge Wilner ordered the
18   California Attorney General to respond to the petition and Petitioner’s
19   additional statements. (Docket # 6, 16.) The Attorney General moved to
20   dismiss the action as unexhausted. (Docket # 21.)
21         6.    Judge Wilner informed Petitioner that he could oppose the
22   Attorney General’s dismissal motion, or take a number of actions (request a
23   stay, amend petition to dismiss claims, etc.) to rectify the problems with
24   the mixed petition. (Docket # 23.) Petitioner elected to oppose the motion,
25   although his chaotic filings appeared to argue the merits of his claims
26   rather than their procedural problems. (Docket # 24, 25 at 1.)
27                                       ***
28

                                             2
Case 8:21-cv-00225-VBF-MRW Document 33 Filed 08/05/21 Page 3 of 4 Page ID #:2104



 1         7.     If it “appears from the application that the applicant or person
 2   detained is not entitled” to habeas relief, a court may summarily dismiss a
 3   habeas action. 28 U.S.C. § 2243; see also Rule 4 of Rules Governing
 4   Section 2254 Cases in United States District Courts (petition may be
 5   summarily dismissed if petitioner plainly not entitled to relief); Local Civil
 6   Rule 72-3.2 (magistrate judge may submit proposed order for summary
 7   dismissal to district judge “if it plainly appears from the face of the petition
 8   [ ] that the petitioner is not entitled to relief”).
 9         8.     Under AEDPA, a petitioner must exhaust all claims as a
10   prerequisite to a federal court’s consideration of a habeas corpus petition.
11   28 U.S.C. § 2254(b)(1)(A); Kyzar v. Ryan, 780 F.3d 940, 946 (9th Cir. 2015).
12   Petitioner must fairly present those claims to the state’s highest court.
13   Rose v. Lundy, 455 U.S. 509, 515 (1982). A claim has not been fairly
14   presented unless the prisoner describes in the state court proceedings both
15   the operative facts and federal legal theory on which his claim is based.
16   Duncan v. Henry, 513 U.S. 364, 370 (1995).
17         9.     Federal courts “must dismiss” a habeas petition that contains
18   both exhausted and unexhausted claims. Lundy, 455 U.S. at 510.
19   “[B]efore the district court dismisses a mixed petition, a petitioner must be
20   offered leave to amend the petition to delete any unexhausted claims and
21   to proceed on the exhausted claims.” Butler v. Long, 752 F.3d 1177, 1180
22   (9th Cir. 2014) (quotation omitted).
23                                           ***
24         10.    The Attorney General convincingly demonstrates that
25   Petitioner’s habeas petition contains unexhausted claims. The petition
26   facially challenges Petitioner’s convictions on counts other than those
27   raised on direct appeal. He also asserts a double jeopardy claim unrelated
28

                                                3
Case 8:21-cv-00225-VBF-MRW Document 33 Filed 08/05/21 Page 4 of 4 Page ID #:2105
